IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

BEAUFORT DIVISION

Heather C. Hoffman, ) Civil Action No. 9:18~1 l46-RMG
)
Plaintiff, )
)

v. ) ORDER AND OPINION

)
P.J. Tanner, Chief Deputy Michael )
Hatfield, Staff Sergeant Eric Calendine, )
Corporal Andrew Calore, J. Edward Allen, )
Stephanie Smart-Gittings, Duffie Stone, )
Dr. Susan Erin Presnell, Ms. Catherine E. )
Heigel, Jerri Ann Roseneau, AT&T, and )
John Does X 20, )
)
Defendants. )
)

 

Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge
(Dkt. No. 64) recommending that the motion to dismiss by Defendants P.J. Tanner, Michael
Hatfield, Staff Sergeant Eric Calendine, Corporal Andrew Calore, J. Edward Allen, and Jerri
Ann Roseneau (“Defendants”) (Dkt. No. 26) be granted For the reasons set forth below, the

Court adopts the R & R as the Order of the Court and grants Defendants’ motion to dismiss.

I. Background

Plaintiff’ s lawsuit arises out of the 2017 death of her adult daughter, Ashley Paskiewicz
(“Paskiewicz”). Plaintiff’ s Complaint alleges that Defendants were involved in the investigation
of Paskiewicz’s death, which was ruled suicide by law enforcement, but Plaintiff contends was
homicide. Plaintiff alleges that Defendants conspired to fraudulently conceal the true cause of
her daughter’s death by, for example, failing to properly secure Paskiewicz’s personal property,
refusing to provide Plaintiff with the name of the medical examiner who conducted the autopsy,

posting Paskiewicz’s criminal charges on the Beaufort County Judicial Court website, and

refusing to return Paskiewicz’s iPhone to Plaintiff. As it relates to these Defendants, Plaintiff
brings claims for violation of her constitutional rights by conspiring to abuse their authority
through concealing and fabricating the circumstances of Paskiewicz’s death; unlawfully
searching and seizing Paskiewicz’s iPhone, which Plaintiff contends was her own; conspiring to
create a false conviction on Paskiwicz’s court record; depriving Plaintiff of her constitutional
right to “culpable parties” by concealing the true circumstances of Paskiwicz’s death; and failing
to correct or intervene in these continuing civil rights violations; as well as claiming intentional
infliction of emotional distress. Plaintiff seeks injunctive relief in the form of an order for a
proper investigation into Paskiewicz’s death, an injunction barring Defendants from continuing
to display Paskiewicz’s criminal records on the Fourteenth Judicial Circuit Court website, and
subpoenas issued on all health care providers involved in Paskiewicz’s medical care from 2014

to 2017.

II. Legal Standard
A. Review of the R & R

The Magistrate Judge makes only a recommendation to this Court. The recommendation
has no presumptive weight and the responsibility to make a final determination remains with the
Court. See, e.g., Mathews v. Weber, 423 U.S. 26l, 270-71 (1976). The Court may “accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(l)(C). Where there are specific objections to the R & R, the Court
“makes a de novo determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” Ia’. ln the absence of objections, the Court
reviews the R & R to “only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note. Where

there are no objections, the Court need not give any explanation for adopting the Magistrate

-2_

Judge’s analysis and recommendation See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir.
1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).
B. Motion to Dismiss

Rule l2(b)(6) of the F ederal Rules of Civil Procedure permits the dismissal of an action if
the complaint fails “to state a claim upon which relief can be granted.” A motion to dismiss tests
the legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the
merits of the claim, or the applicability of defenses. . . . Our inquiry then is limited to whether
the allegations constitute a short and plain statement of the claim showing that the pleader is
entitled to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. l992)
(internal quotation marks and citation omitted). A “complaint should not be dismissed for failure
to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in
support of his claim which would entitle him to relief.” Martz`n Marz`etta Corp. v. Int’l
Telecomms. Satelll`te Org., 991 F.2d 94, 97 (4th Cir. l992) (quoting Conley v. Gz`bson, 355 U.S.
42, 45-46 (1957)). In so analyzing, the Court is obligated to “assume the truth of all facts alleged
in the complaint and the existence of any fact that can be proved, consistent with the complaint’s
allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).
Although the Court must accept the facts in a light most favorable to the Plaintiff, the Court
“need not accept as true unwarranted inferences, unreasonable conclusions, or arguments.” Id.

CGC

Generally, to survive a motion to dismiss, the Complaint must provide enough facts to state a
claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage

in the litigation, the Complaint must show more than a “sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S. at 678. A Complaint has “facial plausibility” where the
pleading “allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” la’.

III. Discussion

The Court finds that the Magistrate Judge ably addressed the issues and correctly
concluded that Defendants’ motion to dismiss should be granted. Reviewing Plaintiff s
pleadings in a light most favorable to her and applying an appropriately liberal construction for
the pro se litigant, the Complaint fails to set forth plausible claims against Defendants. The
Court further considered Plaintiffs objection to the R & R-`that the Magistrate Judge, federal
judiciary personnel and Defendants “perpetrate a fraud on the court”_and finds it is without
merit. (Dkt. No. 66.)

Defendant Roseneau is the Circuit Court Clerk for Beaufort County.1 As an initial
matter, Defendant Roseneau is entitled to quasi-judicial immunity. See Martz'n v. Rush, No. 13-
cv-693, 2013 WL 2285948, at *5 (D.S.C. May 23, 2013) (clerk entitled to quasi-judicial
immunity). Moreover, to state a claim pursuant to Section 1983, Plaintiff must demonstrate that
her constitutional right was violated by an individual acting under the color of state law. See
West v. Atkz'ns, 487 U.S. 42, 48 (1988). Here, as the Magistrate Judge noted, the Complaint fails
to plausibly allege that Plaintiff had a constitutional right to have her daughter’s criminal records
removed from the judicial website, and that Defendant Roseneau could have done so in her
official capacity. See, e.g., Johnson v. S. C. Dep ’t ofCorrs., No. 06-cv-2062, 2007 WL 904826, at
*12 (D.S.C. Mar. 21, 2007) (“Plaintiffs allegation that defendants did not follow their own

policies or procedures, standing alone, does not amount to a constitutional violation.”). The

 

1 See https://www.bcgov.net/departments/Legal-and-Court/clerk-of-courts/index.php (last visited
December 21, 2018).

Complaint similarly does not support federal judicial intervention to order expungement of the
criminal records and, in any event, it is unclear that any right would belong to Plaintiff rather
than to her deceased daughter See Meyers v. Loudon Co. Pub. Sch., 418 F.3d 395, 401 (4th Cir.
2005) (pro se litigant’s right to litigate for himself does not create right to litigate on behalf of
another); ln re Blackwater Sec. Consultz`ng, LLC, 460 F.2d 576, 593 (4th Cir. 1976) (noting that
injunctive relief “is an extraordinary remedy whose issuance depends upon the discretion of the
court”). Accordingly, Plaintiff s claim against Defendant Roseneau is subject to dismissal.
Plaintiff similarly fails to set forth a sufficient claim against Defendants Tanner, Hatfield,
Calendine, Calore and Allen, who are members of the Beaufort County Sheriff s Department and
state officers. The Eleventh Amendment protects state officers, such as County Sheriffs, acting
in their official capacity from suit in federal court. See, e.g., Cash v. Thomas, No. 12-cv-1278,
2013 WL 3804375, at *7 (D.S.C. July 19, 2013) (“lt is well settled, both in South Carolina and
federal law, that a Sheriff in South Carolina is an arm of the State and not a County employee
and therefore is entitled to Eleventh Amendment immunity in his or her official capacity from
suit in Federal Court.”). Although a litigant may seek injunctive relief from continuous federal
law violations by a state officer, the Complaint again does not set forth sufficient allegations to
raise a plausible claim under Section 1983. See Lylte v. Grz'jj‘ith, 240 F.3d 404, 408 (4th Cir.
2001) (noting that Ex parte Young, 209 U.S. 123 (1908) authorizes “suit against state officers for
prospective equitable relief from ongoing violations of federal law”). For example, as the
Magistrate Judge noted, Plaintiff does not have a cognizable interest in ordering the investigation
or prosecution of another individual for her daughter’s death. See Linda R.S. v. Richara' D., 410
U.S. 614, 619 (1973). Similarly, Plaintiff fails to plead facts sufficient to support that the iPhone

found with Paskiewicz’s body belonged to Plaintiff such that Plaintiff had a constitutional right

to demand its return from law enforcement The Complaint is likewise devoid of sufficient facts
to establish to the Rule 8 pleading standard that Defendants conspired to abuse their official
authority by hiding the true circumstances of and constructing a false narrative for Paskiewicz’s
death.

ln sum, the Magistrate Judge correctly determined that Defendants are entitled to
dismissal because Plaintiff’s claims are unsupported by factual allegations in the Complaint.
IV. Conclusion

For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 64) as the Order of

the Court and GRANTS Defendants’ motion to dismiss (Dkt. No. 26).

Richard Mark G&g&
United States District Court Judge

AND IT IS SO ORDERED.

December?_Z/, 2018
Charleston, South Carolina

